 

 

Exhibit 10.34

 

FTR_Comm_email_signature_120p.jpg [ftr-20171231xex10_34g001.jpg]

﻿

PERFORMANCE SHARE AGREEMENT

﻿

﻿

This Agreement is made as of ____________ (“Date of Award”) between Frontier
Communications Corporation, a Delaware corporation (the “Company”) and
_______________ (the “Grantee”).  In consideration of the agreements set forth
below, the Company and the Grantee agree as follows:

﻿

1.Grant:  A performance share award (“Award”) with a target of ___________
shares (“Target Performance Shares”) of the Company’s common stock (“Common
Stock”) and a maximum of number of shares equal to 162.5% times the Target
Performance Shares (“Performance Shares”) of Common Stock is hereby granted by
the Company to the Grantee subject to: (i) the following terms and conditions;
and (ii) the provisions of the Frontier Communications Corporation 2017 Equity
Incentive Plan (the “Plan”), the terms of which are incorporated by reference
herein. 

﻿

2.Transfer Restrictions:  None of the Performance Shares shall be sold,
assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the
Grantee until such time as the Performance Shares have been earned.

﻿

3.Performance Criteria:  The number of Performance Shares actually earned (the
“Earned Performance Shares”) will range from 0% to 162.5% of the Target
Performance Shares, as determined by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) after the end of the [three-year
measurement period ending ________________ (the “Measurement Period”) based on
the Company’s performance against (i) annual free cash flow per share goals, and
(ii) a three-year relative total return to stockholders performance goal, as
reviewed and approved by the Compensation Committee within 90 days after the end
of the Measurement Period.  No Performance Shares will be earned if performance
is below minimum levels.  The relative total return to stockholders performance
levels are set forth in a separate document and will be communicated to the
Grantee.  The cash flow goals will be established during the first 90 days of
each year in the Measurement Period by the Compensation Committee and
communicated to the Grantee annually.  Earned Performance Shares will be paid to
the Grantee not later than _________________. 

﻿

4.Forfeiture:  Any Performance Shares not earned as determined in Section 3
above shall be immediately forfeited.  In addition, the Performance Shares shall
be subject to forfeiture to the Company (a) upon the Grantee’s termination of
employment with the Company prior to the date the restrictions lapse as provided
in Section 3 above, (b) in the event the Company notifies Grantee in writing
that Company has



 

 

--------------------------------------------------------------------------------

 

determined that Grantee has breached the terms of Section 5 below, or (c) in
accordance with the Company’s Clawback Policy.

﻿

5.Misconduct:  The Performance Shares shall be forfeited to the Company if the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
determines that the Grantee has engaged in “Misconduct” as defined below.  The
Committee may in its sole discretion require the Grantee to return all Earned
Performance Shares that were earned within the twelve month period immediately
preceding a date on which the Grantee engaged in such Misconduct, as determined
by the Committee, or if no longer held by the Grantee, to pay to the Company any
and all gains realized from such Earned Performance Shares.  For purposes of
this Section 5, gains realized shall mean the greater of (i) the number of net
shares retained by, or delivered to, the Grantee upon earning the Earned
Performance Shares multiplied by the closing price of Common Stock on the date
such shares were earned or (ii) the amount realized by Grantee upon the
disposition of the number of net shares delivered upon earning of the Earned
Performance Shares.  The Company shall be entitled to set-off against the amount
of any such gains realized any amount owed to the Grantee by the Company, to the
extent that such set-off is not inconsistent with Section 409A of the Internal
Revenue Code of 1986, as amended. 

﻿

“Misconduct” means any of the following, as determined by the Committee in good
faith: (i) violating any agreement between the Company and the Grantee,
including but not limited to a violation relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensors or contractors, or the performance of
competitive services; (ii) competing with the company by working for, managing,
operating, controlling or participating in the ownership, operation or control
of, any company or entity which provides telephone, Internet or video products
or services, (iii) violating the Company’s Code of Business Conduct and Ethics;
(iv) making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy; (v)
improperly disclosing or otherwise misusing any confidential information
regarding the Company; (vi) unlawful trading in the Company’s securities or of
another company based on information gained as a result of the Grantee’s
employment or other relationship with the Company; (vii) engaging in any act
which is considered to be contrary to the best interests of the Company,
including but not limited to recruiting or soliciting employees of the Company;
or (viii) commission of a felony or other serious crime or engaging in any
activity which constitutes gross misconduct.

﻿

This Section 5 shall also apply if the Grantee commits Misconduct after his or
her employment with the Company terminates.

﻿





 

2

 

--------------------------------------------------------------------------------

 

6.Adjustment of Shares:  Notwithstanding anything contained herein to the
contrary, in the event of any change in the outstanding Common Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution or
combination of shares or the payment of a share dividend, the Performance Shares
shall be treated in the same manner in any such transaction as other Common
Stock.  Any Common Stock or other securities received by the Grantee with
respect to the Performance Shares in any such transaction shall be subject to
the restrictions and conditions set forth herein.

﻿

7.Rights as a Stockholder.  The Grantee shall not be entitled to any rights of a
stockholder with respect to the Performance Shares unless and until such time as
the Performance Shares are earned, as set forth in Section 3 above.  The Grantee
shall have no right to vote such shares or to receive dividends and other
distributions payable with respect to such shares since the Date of
Award.  However, dividends and other distributions that would have been payable
with respect to any Earned Performance Shares during the period from the Date of
Award until the date the shares are earned as provided in Section 3 above will
be paid to the Grantee within 28 days after the date such shares are determined
(the “Determination Date”) to be earned by the Compensation Committee.  The
Grantee shall be entitled to elect to receive any such dividends payable
pursuant to the immediately prior sentence in cash or in shares of common stock,
with the number of shares of common stock determined using the Fair Market Value
(the closing price) of a share of the Company’s common stock on the
Determination Date.  Dividend elections shall be in writing and irrevocably
submitted prior to the Determination Date.  Dividends shall be paid in cash
absent a valid election to the contrary. 

﻿

8.Government Regulations:  Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Performance Shares shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

﻿

9.Withholding Taxes:  The Company shall have the right to require the Grantee to
remit to the Company, or to withhold from other amounts payable to the Grantee,
as compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements.  The Company will offer Grantee the
right to have withholding requirements satisfied by the Company’s withholding of
shares upon the timely written election of Grantee to utilize shares for
withholding tax purposes.

﻿

10.Employment:  Nothing in this Agreement shall confer upon Grantee any right to
continue in the employ of Company, nor shall it interfere in any way with the
right of the Company to terminate Grantee’s employment at any time.

﻿





 

3

 

--------------------------------------------------------------------------------

 

11.Plan:  Grantee acknowledges receipt of a copy of the Plan, agrees to be bound
by the terms and provisions of the Plan and agrees to acknowledge, upon request
of Company, receipt of any prospectus or prospectus amendment provided to
Grantee by Company. Grantee further acknowledges that no portion of this Award
is intended to be a Qualified Performance-Based Award (as defined in the Plan).

﻿

12.Securities Laws:  Grantee agrees to comply with all applicable securities
laws upon sale or disposition of shares acquired hereunder.

﻿

13.Notices:  Notices to Company shall be addressed to it at 401 Merritt 7,
Norwalk, CT  06851.

﻿

Notice to Grantee shall be mailed to the Grantee at either the Legal/Residential
Address on file with Frontier and Fidelity or, to the email address on file with
Fidelity; in accordance with the Grantee’s mailing preference on file with
Fidelity.  Company or Grantee may from time to time designate in writing
different addresses for receipt of notice. Notice shall be deemed given when
properly addressed and sent first class or express mail, or sent electronically.

﻿

14.Governing Law:  The terms of this Agreement shall be binding upon Company,
Grantee and their respective successors and assigns.  This Agreement shall be
performed under and determined in accordance with the laws of the State of
Connecticut.

﻿

In Witness Whereof, the Company has caused this Award to be granted on the date
first above written.

﻿

﻿

FRONTIER COMMUNICATIONS CORPORATION

﻿

﻿

 

 

By:  ______________________

 

_________________________

Name:

 

Participant Name:

Title:

 

Acceptance Date:

﻿

﻿

﻿



 

4

 

--------------------------------------------------------------------------------